         Case 2:19-cv-00943-JCM-BNW Document 1 Filed 06/03/19 Page 1 of 3



1

2
     MICHAEL P. LOWRY, ESQ.
3    Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
4    AMANDA A. EBERT, ESQ.
     Nevada Bar No. 12731
5    E-mail: Amanda.Ebert@wilsonelser.com
     300 South 4th Street, 11th Floor
6    Las Vegas, NV 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
7    Attorneys for Keolis Transit Services, LLC
8
                                     UNITED STATES DISTRICT COURT
9
                                             DISTRICT OF NEVADA
10

11   JOSEPH ROBERTS, individually,                              Case No.: 2:19-cv-943
12                             Plaintiff,
                                                                Keolis Transit Services, LLC’s
13       vs.                                                    Removal Petition
14   KEOLIS TRANSIT SERVICES, LLC d/b/a KEOLIS
     TRANSPORTATION d/b/a REGIONAL
15   TRANSPORTATION COMMISSION OF
     SOUTHERN NEVADA d/b/a RTC; JOHN DOE;
16   and Does 1 to 100, Roe Corporations 1 to 100,
     inclusive,
17
                               Defendants.
18

19
               Keolis Transit Services, LLC petitions to remove this case to the United States District
20
     Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
21
     This petition for removal is signed per Rule 11.
22             Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
23   28 U.S.C. 1332. Plaintiff alleges he is presently a Massachusetts resident.1 Keolis Transit
24   Services, LLC is a wholly owned subsidiary of Keolis Transit America, Inc., a Delaware
25   corporation with its principal place of business in California. Plaintiff alleges injury from a motor
26   vehicle collision that occurred on February 3, 2017.2 He filed the complaint on January 30, 2019.3
27
     1
         ECF No. 1-2 at ¶ 1.
28   2
         Id. at ¶ 10.
     3
         ECF No. 1-2.
         Case 2:19-cv-00943-JCM-BNW Document 1 Filed 06/03/19 Page 2 of 3




1    Keolis Transit Services, LLC answered on May 3, 2019 and another defendant was voluntarily

2    dismissed on May 9, 2019. On May 24, 2019 Plaintiff filed a motion in state court claiming

3    $44,820.50 in past medical damages. He expressly stated his damages are actually greater. “Mr.

4    Roberts’ related damages also include past and future pain and suffering, and other damages

5    requiring expert knowledge.”4

6             In prior cases in this district, the types of injuries and damages allegations Plaintiff asserts

7    have indicated an amount in controversy exceeding $75,000. In Doelamo v. Karl-Heinz the

8    defendant argued more than $75,000 was in dispute because plaintiff alleged “approximately
9    $22,000 in past medical damages, and he argues that it is more likely than not that if Plaintiff is

10   successful on his claims for lost wages, future medical damages for his ‘permanent’ condition(s),

11   past and future pain and suffering, and attorney’s fees, he will recover more than $75,000 total in

12   the case.”5 This was sufficient to create subject matter jurisdiction.

13           In the Court’s experience, a personal injury claim including $22,000 in past medical
             bills will normally include a plea to a jury for several times this amount in future
14           medical bills, particularly where one alleges a permanent condition related to the
             injury. The Court can conclude this without even considering pain and suffering, lost
15           wages, or attorney’s fees. Considering those measures of damages and fees, as well, it
             is nearly certain that Plaintiff in reality seeks more than $75,000. The Court has little
16           doubt that Plaintiff will ask the jury to award him more than $75,000, whether in this
             Court or in state court.
17

18            In Canonico v. Seals the plaintiff conceded at least $50,000 was in dispute due to past and

19   future medical treatment and property damage.6 “The remaining question is whether more than

20   $25,000 is at stake in the form of pain and suffering, loss of earning capacity, loss of enjoyment of

21   life, compensatory damages, attorney's fees, and costs. It almost certainly is.”

22            In Perreault v. Wal-Mart Stores, Inc. the complaint sought an amount in excess of

23   $10,000.00, as well as special damages, reasonable attorney’s fees, costs, and other appropriate

24   relief.7 The plaintiff provided an itemized list of her then-current medical costs, totaling

25   $38,769.60 and noted that her medical bills were continuing to “trickle in.” The amount in

26
     4
27       ECF 001-7 at 2:24-26.
     5
         No. 2:14-cv-339, 2014 U.S. Dist. LEXIS 72664 (D. Nev. May 27, 2014).
     6
28       No. 2:13-cv-316, 2013 U.S. Dist. LEXIS 60047 (D. Nev. Apr. 25, 2013).
     7
         No. 2:16-cv-809, 2016 U.S. Dist. LEXIS 115591 (D. Nev. Aug. 29, 2016).
                                                    -2-
       Case 2:19-cv-00943-JCM-BNW Document 1 Filed 06/03/19 Page 3 of 3




1    controversy threshold was satisfied as “it appears likely that plaintiff's total requested damages

2    exceed $75,000.00.”

3           Applied here, the parties are diverse, the amount is controversy is met, and the removal

4    petition was filed within 30 days of learning of a basis for federal jurisdiction.

5           DATED this 4th day of March, 2019.

6

7
                                                     /s/ Michael Lowry
8
                                             BY:
9                                                  MICHAEL P. LOWRY, ESQ.
                                                   Nevada Bar No. 10666
10                                                 AMANDA A. EBERT, ESQ.
                                                   Nevada Bar No. 12731
11                                                 300 South 4th Street, 11th Floor
                                                   Las Vegas, NV 89101-6014
12                                                 Tel: 702.727.1400/Fax: 702.727.1401
                                                   Attorneys for Keolis Transit Services, LLC; Keolis
13                                                 Transit America, Inc.
14

15                                           Certificate of Service
16         Pursuant to NRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman
17   & Dicker LLP, and that on June 3rd, 2019, I served Keolis Transit Services, LLC’s Removal
18   Petition as follows:
19                 by placing same to be deposited for mailing in the United States Mail, in a sealed
                   envelope upon which first class postage was prepaid in Las Vegas, Nevada;
20
                   via electronic means by operation of the Court’s electronic filing system, upon each
21                 party in this case who is registered as an electronic case filing user with the Clerk;
22     Paul G. Albright
       NAQVI INJURY LAW
23     9500 W. Flamingo Road, Suite 104
       Las Vegas, NV 89147
24     Tel: (702) 553-1000
       Fax: (702) 553-1002
25     Attorneys for Joseph Roberts
26
                                          BY:    /s/ Michael Lowry
27                                               An Employee of
28
                                                       -3-
